Citation Nr: 1718182	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-58 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Rebecca Kuczynski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1959 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran currently has tinnitus that had its onset during his military service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tinnitus is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303 (b), 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

Initially, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus. 

Nevertheless, the Veteran has asserted that he developed tinnitus as a result of his noise exposure in service.   In particular, he has stated that he was exposed to excessive noise aboard a ship without any hearing protection and began experiencing tinnitus in service. See August 2016 VA examination report; September 2016 notice of disagreement; November 2016 VA Form 9.

The Veteran is competent to report in-service noise exposure and symptoms of tinnitus. Layno v. Brown, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran's service personnel records also show that he served as a repair technician in weapons control, the fire control work shop, and the optical shop aboard the USS Springfield.

Furthermore, there is no reason to doubt the credibility of the Veteran's lay assertions other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, he has consistently reported having tinnitus since his military service. See August 2016 VA examination report; September 2016 notice of disagreement; November 2016 VA Form 9.

The Board further notes that there is no medical evidence showing otherwise.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The Board does acknowledge that the August 2016 VA examiner indicated that the examination results were unreliable and unsuitable for rating purposes.  As such, he stated that he was unable to provide an opinion without resort to mere speculation. See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled).  The Board finds that the examination report lacks probative value, as the Veteran is competent to report that he is experiencing tinnitus without testing.   Moreover, no medical opinion was provided regarding the etiology of the disorder.

Based on the foregoing, the Board finds that VA examination report lacks probative value.  Nevertheless, the statements of the Veteran are credible regarding the continuity of symptomatology since service.  Accordingly, the Board finds that entitlement to service connection for tinnitus is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


